La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Por estar ante una reclamación de daños por angustias mentales y morales que emanan de la ocurrencia de un accidente del trabajo, le es aplicable a los hechos de este caso la disposición de remedio exclusivo del Art. 20 de la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. sec. 21).
*911I

Los hechos

A continuación haremos una breve síntesis de los he-chos pertinentes, según éstos surgen de los documentos que acompañaron la moción de sentencia sumaria de la parte demandante y la correspondiente oposición de la parte demandada. El codemandante Virgilio Pacheco Pie-tri trabajaba como oficial de custodia en la Administración de Corrección. Como parte de su empleo, y a tenor con lo dispuesto en la Orden Ejecutiva Núm. 4784 de 9 de octubre de 1986, se le requería someterse a pruebas de orina para detectar la presencia de sustancias controladas. Esta Or-den Ejecutiva asignó la función de obtener y analizar las muestras dé orina a otra agencia del Estado, el Instituto de Ciencias Forenses (en adelante Instituto). Fue precisa-mente en el cumplimiento con este requisito, exigido por la naturaleza de su trabajo, que ocurrió el accidente que pro-dujo los daños alegados en la demanda.
El 2 de febrero de 1988, los funcionarios del Instituto fueron al Campamento Penal El Limón, área de trabajo del codemandante Pacheco Pietri, y le tomaron una muestra de orina. Luego de hacer el correspondiente análisis, al consignar el resultado en el expediente del codemandante Pacheco Pietri, otro empleado del Estado, un funcionario del Instituto, se equivocó , y anotó en dicho expediente el resultado del análisis de orina de otro empleado. Este aná-lisis había arrojado positivo a cocaína, mientras que el re-sultado de la muestra de orina del codemandado Pacheco Pietri había sido negativo. Como consecuencia de este error, se tomaron contra Pacheco Pietri una serie de medi-das administrativas, entre ellas, el someterlo a trata-miento en el Departamento de Servicios Contra la Adicción.
El Art. 11 del Reglamento del Programa Permanente para la Detección de Sustancias Controladas en Funciona-*912rios y Empleados de la Administración de Corrección de 1ro de mayo de 1987, dispone los derechos de los partici-pantes de dicho programa.
ARTICULO 11-DERECHOS DE LOS PARTICIPANTESA
a. Se le advertirá a cada funcionario o empleado que de así solicitarlo, se le entregará parte de la muestra obtenida, siem-pre que la misma exceda el mínimo necesario para realizar la prueba.
b. El funcionario o empleado que se someta a una prueba para detectar la presencia de sustancias controladas, tendrá derecho a obtener copia del informe que contenga el resultado del análisis de la muestra obtenida en dicha prueba.
c. Cuando se obtenga un resultado positivo corroborado, el funcionario o empleado concernido tendrá derecho a solicitar una vista administrativa para impugnar dicho resultado y pre-sentar prueba para demostrar que no ha usado ilegalmente sustancias controladas.
Una vez confrontado con el supuesto análisis positivo de su muestra de orina, el codemandante Pacheco Pietri le informó a la Administradora de Corrección que se habían equivocado. También, en el ejercicio de su derecho, según dispone el Art. 11(a) del Reglamento del Programa Perma-nente para la Detección de Sustancias Controladas en Funcionarios y Empleados de la Administración de Correc-ción de 1ro de mayo de 1987, requirió que le suministrasen parte de la muestra de orina para someterla a un análisis independiente por un laboratorio privado.(1) Mediante Carta de 26 de abril de 1988, la Administradora de Correc-ción le informó que la petición debía ser dirigida al Dr. Pío R. Rechani, Director Ejecutivo del Instituto de Ciencias Fo-renses, lugar donde se realizó el análisis.
A principios de mayo, el abogado del señor Pacheco Pie-tri se comunicó telefónicamente con el doctor Rechani para que pusiera a su disposición parte de la muestra de orina en cuestión. El doctor Rechani se negó a entregar la mues-*913tra solicitada. No obstante, el 10 de mayo, el doctor Re-chani le envió a la representación legal de Pacheco Pietri una comunicación mediante la cual le informaba que, luego de hacer una investigación, había efectivamente corrobo-rado que se cometió un error involuntario en su caso. Las muestras se habían confundido por error de algún em-pleado del Instituto.(2) El empleado erróneamente consignó la información de la muestra de orina Núm. 11969, que había arrojado positivo a cocaína, en el expediente Núm. 12969 del codemandante Pacheco Pietri.
Así las cosas, los demandantes recurrentes presentaron acción en daños y perjuicios contra el Estado Libre Aso-ciado de Puerto Rico, la Dra. Mercedes Otero de Ramos,. Administradora del Departamento de Corrección, y el doctor Rechani. Alegaron que la parte demandada había ac-tuado de “forma negligente, descuidada y demostrando un absoluto menosprecio, por la salud, dignidad, reputación, trabajo y moral del codemandante Virgilio Pacheco Pietri al manejar la muestra de orina”. Además, alegaron que como consecuencia de esta negligencia sufrieron daños emocionales y angustias mentales por la suma de sesenta mil dólares ($60,000).
Luego de una serie de trámites procesales, la parte de-mandante presentó una solicitud para que se dictase sen-tencia sumaria parcial con respecto a la controversia de la negligencia. Acompañó esta solicitud con una serie de documentos. El Estado se opuso y también acompañó va-rios documentos con su oposición. Una vez considerada la moción de sentencia sumaria, la oposición y los documen-tos que se acompañaron, el foro de instancia dictó resolu-*914ción en la que declaró con lugar la solicitud de sentencia sumaria parcial en cuanto al aspecto de negligencia.
Posteriormente, las partes sometieron unos extensos memorandos de derecho en los cuales discutieron la apli-cación del remedio exclusivo del Art. 20 de la Ley de Com-pensaciones por Accidentes del Trabajo, supra. Como resul-tado de la evaluación de estos planteamientos, el tribunal reconsideró su resolución que determinó la negligencia y dictó sentencia en la que desestimó la demanda. Resolvió que, como cuestión de derecho, el accidente en controversia estaba cubierto por la disposición de remedio exclusivo del Art. 20, supra.
Inconforme con esta determinación, la parte deman-dante presentó un recurso de revisión, planteando como único error el que se "dictaminara que la acción de negli-. gencia incurrida por el demandado está cobijada por el Ar-tículo 20”.

Principios generales sobre accidentes del trabajo cubiertos por la Ley de Compensaciones por Accidentes del Trabajo

El esquema de seguro compulsorio establecido por la Ley de Compensaciones por Accidentes del Trabajo va dirigido a proveerle a los obreros que sufren alguna lesión o enfermedad que ocurra en el curso del trabajo y como consecuencia del mismo, un remedio rápido, eficiente y libre de las complejidades de una reclamación ordinaria en daños. El sistema de protección social establecido le provee de inmediato al obrero lesionado apoyo económico y tratamiento médico adecuado y, además, coloca la carga por el sostenimiento financiero del mismo sobre los patronos. Para acogerse a los beneficios que provee el Fondo del Seguro del Estado (en adelante el Fondo), el obrero no tiene que probar que hubo negligencia de parte del patrono. Tampoco es impedimento para quedar cobi-*915jado bajo la ley que el accidente haya ocurrido como conse-cuencia de la negligencia del obrero. A cambio de esta pro-tección, el obrero renuncia a su derecho a traer contra el patrono asegurado la acción en daños que emana del acto negligente del patrono que ocasionó dichos daños. Art. 20, supra. Este quid pro quo es el eje central del esquema de seguro compulsorio; es lo que lo hace viable. Ruiz Díaz v. Vargas Reyes, 109 D.P.R. 761 (1980).(3)
Ahora bien, el que un obrero sufra una lesión como consecuencia de un accidente del trabajo y esté cobijado por la ley, no necesariamente entraña el que dicha lesión sea compensable. Aunque la ley provee asistencia médica independientemente de que se produzca o no una incapacidad o la muerte, ésta sólo dispone el beneficio de compensación para lesiones que produzcan incapacidades, sean éstas transitorias, parciales permanentes, totales permanentes o la muerte.(4) Art. 3 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 3.
A tenor con lo dispuesto en el Art. 2 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. *916see. 2, y su jurisprudencia interpretativa, quedan cubiertos bajo las disposiciones de dicha ley todos los obreros o em-pleados “que sufran lesiones o se inutilicen, o que pierdan la vida por accidentes que provengan de cualquier acto o función inherente a su trabajo o empleo y que ocurran en el curso de éste y como consecuencia del mismo o por enfer-medades o muerte derivadas de la ocupación, según se es-pecifican” en la ley. Santiago Hodge v. Parke Davis Co., 126 D.P.R. 1 (1990); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Admor., F.S.E. v. Comisión Industrial, 101 D.P.R. 56 (1973); Cardona v. Comisión Industrial, 56 D.P.R. 847 (1940). Lo que se requiere para quedar cubierto por la ley simplemente es que haya un nexo o relación causal entre la lesión o enfermedad del obrero y el trabajo.
Como bien reconoce el comentarista Larson, los casos relacionados con las Leyes de Compensaciones por Accidentes del Trabajo que más problemas y complicaciones han causado son aquellos en que, aunque la ley cubre la lesión y por lo tanto aplica la disposición sobre inmunidad patronal, ésta sin embargo, no provee una compensación para el daño en particular de que se trata. Esto requiere que para poder determinar si bajo las circunstancias específicas de un caso aplica o no la inmunidad patronal que establece el Art. 2 de Ley de Compensaciones por Accidentes del Trabajo, supra, haya “que hacer una distinción entre una lesión que no cae dentro de la cubierta fundamental de la ley, y una lesión que sí está cubierta, pero que bajo los hechos específicos del caso la ley no provee compensación”. 2A Larson’s Workmen’s Compensation Law Secs. 65.40 y 65.50 (1988). La primera categoría se refiere a todos aquellos casos en que no existe relación entre la lesión y el empleo, o en que el empleado o el patrono se encuentren dentro de una categoría excluida *917por la propia ley; mientras que en la segunda categoría se encuentran las lesiones no incapacitantes.(5)
La posición prácticamente unánime de los tribunales estatales y federales en Estados Unidos es que si la lesión reclamada es comprendida dentro de la Ley de Compensaciones por Accidentes del Trabajo, el hecho de que el daño no sea compensable no impide la aplicación de la disposición sobre remedio exclusivo. Para que una lesión esté cubierta por la ley, no es prerrequisito el que ésta resulte en una incapacidad compensable. Hay que diferenciar, pues, entre el ámbito de la cubierta y la cubierta en sí (scope of coverage, not coverage in and of itself). Griffin v. United States, 703 F.2d 321, 322 (8vo Cir. 1983); Larson’s, supra, Secs. 65.40-65.52; L.F. Samanega, Worker’s Compensation: The Exclusivity Doctrine, 41 Lab. L.J. 13, 14-16 (1990).
Este principio fue expresado con singular claridad en Grice v. Suwannee Lumber Manufacturing Company, 113 So. 2d 742, 746 (1959):
Every accidental injury suffered by an employee which arises out of and in the course of his employment is within the scope of the Act if it is of such character that it results, or might have resulted, in a loss or diminution of earning capacity, either temporary or permanent, or for which the employer is obligated to furnish medical or other benefits. The fact that in a particular case the injury suffered does not in fact result in a loss or diminution of earning capacity is immaterial. By accepting the benefits of the Act, with the concomitant right to compensation and medical expenses irrespective of whether the employer is at fault, the employee relinquishes his common law rights to compensation for those elements of damages that normally flow from the injury but, having no relationship to earning capacity, are not compensable under the Act. That the remedy so afforded by the Act is exclusive of all others seems to accord with the prevailing opinion of other courts in the country.
*918This results in a yielding by both employer and employee of certain rights existing at common law for the new rights and remedies afforded by the Act. Any contrary interpretation would subject an employer to dual liability for practically every accidental injury suffered by his employees. The quid pro quo accruing to the employer as represented by the limited liability and exclusiveness of remedy provisions of the Act would be withdrawn. To construe the Act in any other way would not only be grossly violative of the underlying principles of the Act and injurious to the mutual benefits flowing therefrom, but under such circumstances the Act would be a farce and its ultimate repeal inevitable.
If the compensation thus provided is considered inadequate or allowance should be made to the employee for all or part of the common law elements or ingredients of relief known to the law of negligence, the change should be effectuated by legislation and not by judicial fiat. (Enfasis suplido.)
Cuando un obrero reclama angustias mentales producto de un accidente del trabajo como consecuencia de actuaciones negligentes (negligent infliction of emotional distress), el único remedio que tiene a su disposición contra el patrono es el que provee la Ley de Compensaciones por Accidentes del Trabajo. Bajo estas circunstancias, no prosperará una acción civil contra el patrono para reclamar daños por las angustias mentales producto de la actuación negligente, independientemente del hecho de que estos daños sean o no compensables bajo la ley. Véanse: Godinet v. Thomas, 824 S.W.2d 632, 633 (1991); McAlister v. Medina Elec. Co-op., Inc., 830 S.W.2d 659, 663 (1992); Lawson v. Electronic Data Systems, Inc., 584 N.Y.S.2d 359 (1992).
Cabe señalar, además, que con relación a las leyes sobre compensación laboral, se ha reconocido que cuando el obrero sufre un accidente en el desempeño de un requisito que le impone el patrono para la continuidad del empleo, éste se considerará ocurrido en el curso del empleo. Véanse: Shannon v. St. Louis Bd. of Ed., 577 S.W.2d 949, 952 (1979); City of Salisbury v. Parks, 1275, 1277 (Md. App. 1984) (educación continuada); Maher v. W.C.A.B., 661 P.2d 1058, 1060, 1061-1062 (Cal. 1983), (tra-*919tamiento médico). Para determinar si dicho accidente es o no compensable al amparo de la Ley de Compensaciones por Accidentes del Trabajo, hay que considerar, entre otros, los factores siguientes: (1) si se trata de un requisito del trabajo y si se hizo por órdenes del patrono, o si por el contrario se trata de un acto voluntario del obrero, aunque mediara una sugestión del patrono; (2) si se realiza para beneficio del patrono o a su requerimiento, y (3) si se hace en cumplimiento de una ley o reglamentación como condi-ción para obtener o conservar el empleo. Atiles Moreu, Admor. v. Comisión Industrial, 85 D.P.R. 218, 224 (1962). Como podrá observarse, son elementos esenciales en la de-terminación del carácter compensable de un accidente de esta naturaleza, el que éste haya sido el resultado de algún apremio del patrono y que el patrono haya derivado algún beneficio de tal acto.
Resumiendo. Un obrero que sufre una lesión, en el curso de su empleo y como consecuencia de éste, queda cobijado bajo la Ley de Compensaciones por Accidentes del Trabajo. El hecho de que la lesión no resulte en una incapacidad y, por ende, no sea compensable, no afecta la cubierta de la ley. Si es una lesión producto de un accidente del trabajo, le aplica la exclusividad del remedio; o sea, el patrono queda cobijado bajo la inmunidad patronal y el obrero tiene derecho a los beneficios de asistencia médica y apoyo económico que la ley le provee.(6)
Con relación a la responsabilidad de compañeros empleados, supervisores u oficiales accionistas, a éstos les cobija la inmunidad patronal del Art. 20, supra, “cuando la *920alegada negligencia del co-empleado consiste en alegada-mente violentar el deber no-delegable de la corporación de proveer un lugar seguro de empleo ... [El] oficial, agente o empleado será responsable por los daños sufridos por un compañero empleado cuando el acto negligente causante de los mismos sea distinto e independiente del deber del patrono de proveer un lugar seguro de empleo ... [La] res-ponsabilidad de un co-empleado está limitada a sus debe-res u obligaciones personales como ciudadano de no causar daño a otras personas conforme el Artículo 1802 del Código Civil y no en el descargo de los deberes generales de su puesto o cargo oficial que ocupa en el negocio del patrono”. (Citas omitidas.) Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992).
h-i HH HH

Aplicación de las normas de derecho a los hechos

La exclusividad de remedio e inmunidad patronal que establece el Art. 20, supra, sólo aplica a una reclamación fundamentada en la ocurrencia de una lesión, enfermedad o muerte cubierta por la Ley de Compensaciones por Accidentes del Trabajo. Sin embargo, esto no necesariamente significa que el daño ocasionado por una ocurrencia cubierta por dicha ley sea compensable, total o parcialmente, bajo el esquema administrativo. Al analizar las disposiciones pertinentes de la ley para determinar cuándo aplica la inmunidad patronal, hay que diferenciar entre el ámbito de la cubierta, o sea, los “accidentes que pro[vienen] de cualquier acto o función inherente [al] trabajo o empleo y que ocurran en el curso de éste, y como consecuencia del mismo”, Art. 2, supra, y la cubierta en sí, o sea, si los daños que provienen de dicho accidente son o no compensables, total o parcialmente, por el Fondo.
Cabe señalar que el Fondo absorbe los gastos *921médicos en que se ha incurrido con relación a un accidente del trabajo, independientemente de que se produzca una incapacidad o la muerte del obrero. Además compensa, total o parcialmente, los daños físicos o emocionales que pro-vengan de dicho accidente y que, también, produzcan una disminución en la capacidad productiva del obrero. Vélez, Admor. v. Comisión Industrial, 91 D.P.R. 480 (1964); Feliciano Figueroa v. Comisión Industrial, 84 D.P.R. 196 (1961). No compensa, sin embargo, las angustias mentales y emocionales que produce el accidente laboral si no están acompañadas de la susodicha disminución de capacidad productiva. Por ende, no todos los daños o lesiones dima-nantes de un accidente laboral son compensables por el Fondo, aunque con respecto al accidente en sí, por ser del trabajo, el Fondo resulte ser el remedio exclusivo del obrero contra el patrono.(7) El accidente en el caso ante nuestra consideración ocurrió como consecuencia de un acto negligente de otro empleado del Estado: un funcionario del Instituto. F.S.E. v. E.L.A., 111 D.P.R. 402, 407 (1981). Fue precisamente al llevar a cabo un acto a instan-cias y por órdenes del patrono, para beneficio de éste y como condición para la continuidad en el empleo, que ocu-rrió el accidente. Bajo estas circunstancias, donde el pa-*922trono no incurrió en conducta intencional y donde el acto negligente que se le atribuye al patrono y al coempleado ocurrió como parte normal de la relación de empleo del codemandante Pacheco Pietri como guardia penal, en cum-plimiento con un requisito del empleo, no nos cabe la me-nor duda que existe un nexo causal entre el trabajo y el accidente y que estamos frente a un accidente del trabajo cubierto por la ley. Tampoco existe la menor duda de que la lesión, a pesar de no ser una incapacitante y, por ende no compensable, sí está cubierta por la ley. Es de aplicación, pues, la disposición del Art. 20, supra, sobre remedio exclu-sivo, tanto para el patrono como para los coempleados, su-pervisores y oficiales.
Por los fundamentos que hemos expuesto, consideramos que el error señalado no se cometió. Al Estado, como pa-trono, le cobija la exclusividad de remedio del Art. 20, supra. El señor Pacheco Pietri sólo tiene derecho al reme-dio que provee la Ley de Compensaciones por Accidentes del Trabajo.
Por último, quisiéramos hacernos eco de las sabias pa-labras del comentarista Larson:
True, in some of the more extreme cases of employer negligence one may understandably feel the urge to chip, away at the exclusiveness barrier, but the experience of three-quarters of a century has clearly proved that, once a breach is made in that dam, to accommodate an appealing case there follows a flood of routine cases with no such appeal at all. Larson’s, supra, Sec. 68.15, págs. 13-58.
Por lo antes expresado, procede que se dicte sentencia confirmando la recurrida.
El Juez Asociado Señor Negrón García emitió un voto particular de conformidad. El Juez Asociado Señor Alonso Alonso emitió una opinión disidente, a la cual se unieron los Jueces Asociados Señores Rebollo López y Fuster Berlingeri.

(1) El codemandante pidió la muestra de orina mediante dos (2) cartas suscritas por su abogado, de 23 de marzo y 19 de abril de 1988.


(2) El doctor Rechani también le envió una carta al codemandante Pacheco Pie-tri en la cual le informó:
“Debido a un error involuntario, se informó la muestra número 12969, para detectar sustancias controladas como correspondiente al Sr. Virgilio Pacheco Pietri, placa 1142. En realidad el número correcto de la muestra que se analizó y resultó positivo fue otra muestra con un número similar.
“Incluyo fotocopia del resultado de la muestra 12969 correspondiente a usted, en la cual se determinó que no había ninguna clase de sustancia controlada.”


(3) En Ruiz Díaz v. Vargas Reyes, 109 D.P.R. 761, 763-764 (1980), expresamos que:
“El principio de seguro exclusivo y de inmunidad del patrono, ancla de la Ley ... surgió como remedio de justicia social para la indefensión del trabajador en un na-ciente régimen industrial que conjugaba la libre aceptación de un trabajo, conocidas la peligrosidad del empleo o las precarias condiciones de seguridad ofrecidas por el patrono, con la asunción del riesgo por el obrero, sin acción reparadora de clase alguna. Para un hombre impulsado por la urgente necesidad de atender a la subsis-tencia de su familia, y a la suya propia, la aceptación de un trabajo era acto en que ‘su pobreza y no su voluntad consentía’. El remedio a esta situación se desarrolló en un concepto de responsabilidad estricta o absoluta del patrono que eliminó las de-fensas de negligencia contribuyente, asunción de riesgo y negligencia del compañero de trabajo, a modo de ‘compromiso bajo el cual el trabajador acepta una compensa-ción limitada, generalmente inferior a la que un [juez] concedería por sus daños, a cambio de la ampliada responsabilidad del patrono, y la seguridad de que sería pagado’ con la correlativa inmunidad del patrono acogido al estatuto de seguro. La exclusividad del remedio está declarada en el Art. 20 de la Ley, 11 L.P.R.A. sec. 21, al ordenar que siempre que el patrono asegure sus obreros y empleados, el derecho de compensación provisto en el estatuto será el único remedio en contra del patrono.” (Énfasis y escolios omitidos.)


(4) “Incapacidad” se define como la “inhabilidad por lesión o enfermedad para desempeñar su trabajo habitual o cualquier otro trabajo”. 11 L.P.R.A. sec. 202(g).


(5) “Nor does the fact that the type of injury the claimant sustained is one for which benefits are not provided take the case outside the purview of the law and permit an action against the employer.” L.F. Samanega, Worker’s Compensation: The Exclusivity Doctrine, 41 Lab. L.J. 13, 16 (1990).


(6) Una de las excepciones a la aplicación de la norma de inmunidad patronal es cuando el daño lo producen actuaciones intencionales de parte del patrono. Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985). No cabe la menor duda que, tanto bajo nuestra jurisprudencia como bajo la de la mayoría de los estados de Estados Unidos, cuando la acción originadora de los daños es de carácter intencional por parte del patronp, no aplica la cláusula de exclusividad de remedios de las leyes de compensación por accidentes. En estos casos los obreros pueden instar contra el patrono demandas civiles en daños y perjuicios para obtener resarcimiento.


(7) Si se estableciera una dicotomía entre los daños emocionales que emanan de un accidente del trabajo y que concurren con daños compensables bajo el Fondo (aquellos que producen una disminución de la capacidad productiva del obrero) y, de otra parte, aquellos daños emocionales o físicos, que no vienen acompañados con daños compensables, ésto tendría el siguiente resultado inevitable: Al obrero que sufre una enorme lesión física que lo incapacita, total o parcialmente, para desem-peñar su trabajo iie. el que quedó cuadraplégico), o aquel que sufre una lesión física que aunque no le produce una incapacidad laboral, sí requiere un tratamiento mé-dico y el Fondo incurre en gastos médicos (ie. el que quedó impotente), a éstos les aplica la disposición sobre inmunidad patronal y remedio exclusivo, y por ende, no podrán reclamarle al patrono o a sus coempleados por sus intensos sufrimientos mentales y emocionales y por las incapacidades no laborales que hayan podido sufrir. Tampoco los familiares del obrero podrán reclamar contra dicho patrono o coemplea-dos por los daños sufridos como consecuencia del accidente laboral. De otra parte, a un obrero que sufre un accidente laboral, que no va acompañado de daños físicos o emocionales incapacitantes laboralmente, éste y sus familiares sí podrán reclamar contra el patrono o sus coempleados y obtener el resarcimiento de la totalidad de los daños emocionales que les fueron causados. No podemos suscribir esta posición.